Martin, J.
Judge Mathews has communicated to me an opinion he has prepared in this case, and in which I concur.
Mathews, J.
This is a suit brought to obtain *24a rescission of a judicial mortgage, which the appellee caused to be recorded after the failure and cessio bonorum of the persons whom the appellants represent as syndics aforesaid.
Hoffman for the plaintiffs, Eustis for the defendant.
East'n District.
May, 1821.
The judgment alluded to was given in favor of the defendant, previous to the cession of property by the insolvents, but was recorded subsequent to an order granted, in the usual form, to stay proceedings against them.
I am of the opinion of the district court, that the conduct of the appellee, in causing his judgment to be recorded, was not in violation of the order by which proceedings were stayed: and that the mortgage ought not in the present mode to be annulled and rescinded.
The effect which it must have on the credit of the defendant, in relation to other creditors, will be regularly ascertained at the time when the appellants are about to distribute the insolvents’ estate.
It is therefore ordered, adjudged and decreed, that the judgment of the court a quo be affirmed with costs.